                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

In re:

Louis Martin Mondry,                                 Case No. 10-55238-TJT
                                                     Chapter 7
               Debtor.                               Hon. Thomas J. Tucker
____________________________/

                   TRUSTEE’S MOTION FOR ORDER
              AUTHORIZING THIRD INTERIM DISTRIBUTION

                                    Jurisdiction

         1.   The Trustee brings this motion under 11 U.S.C. §§ 105 and 726; Fed.

R. Bankr. P. 3009 and 9014; and L.B.R. 9014-1 (E.D.M.).

         2.   This is a core proceeding over which this Court has jurisdiction. See

28 U.S.C. §§ 157(b)(2)(A) and 1334.

                                    Background

         3.   Louis Martin Mondry filed a petition for relief under Chapter 13 of

the U.S. Bankruptcy Code on May 6, 2010. The case was converted to a case under

Chapter 7 on September 24, 2014, and Homer W. McClarty was appointed the

Chapter 7 Trustee for the Debtor’s bankruptcy estate.

         4.   On December 19, 2014, the Court entered an order approving the sale

of the Debtor’s commercial property at 6657 Michigan Avenue, Detroit, Michigan,

and hardware store assets for $110,000 on land contract. The land contract was



  10-55238-tjt   Doc 249   Filed 07/08/20   Entered 07/08/20 15:51:30   Page 1 of 7
paid in monthly installments amortized over five years with the final payment

made in February 2020.

      5.     Currently, the estate is collecting payments under a promissory note

for redemption of the Debtor’s Class B stock in True Value Company. Although

the final payment on the True Value stock was due in December 2019, True Value

has deferred making principal payments. True Value has reported that the

coronavirus outbreak and the need to focus on its support of current True Value

retailers factored into its decision. True Value will pay interest to former members,

but not principal payments.

      6.     To date, the Trustee has collected just over $141,000 in land contract

and stock redemption payments.

      7.     The deadline for filing claims against the bankruptcy estate expired on

March 9, 2015. Allowed secured claims were paid in full under this Court’s

November 21, 2017 Order Authorizing Interim Distribution (Doc 229). Allowed

priority claims were paid in full under this Court’s June 4, 2019 Order Authorizing

Interim Distribution (Doc 245).

      8.     The Trustee is currently holding just over $44,000 in the estate trust

account. Of this amount, the Trustee seeks to distribute $24,000 to pay allowed

unsecured claims on a pro rata basis.




                                            2
  10-55238-tjt   Doc 249   Filed 07/08/20       Entered 07/08/20 15:51:30   Page 2 of 7
                                Interim Distribution

      9.     In a Chapter 7 case, dividends to creditors shall be paid as promptly as

practicable. See Fed. R. Bankr. P. 3009.

      10.    As indicated above, the estate is holding sufficient funds to make a

meaningful distribution to creditors. And, because True Value has not provided

any timetable on when it will resume making principal payments on stock

redemption note, the Trustee believes that an interim distribution is appropriate at

this time.

                                  Relief Requested

      The Trustee respectfully requests that this Court enter an order authorizing

an interim distribution of estate funds and granting such further relief as this Court

deems appropriate.

                                                  Steinberg Shapiro & Clark


                                                  /s/ Tracy M. Clark (P60262)
                                                  Attorney for Trustee
                                                  25925 Telegraph Rd., Suite 203
                                                  Southfield, MI 48033
                                                  (248) 352-4700
                                                  clark@steinbergshapiro.com
Date: July 8, 2020




                                            3
  10-55238-tjt   Doc 249   Filed 07/08/20       Entered 07/08/20 15:51:30   Page 3 of 7
                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

In re:

Louis Martin Mondry,                                  Case No. 10-55238-TJT
                                                      Chapter 7
               Debtor.                                Hon. Thomas J. Tucker
____________________________/

          ORDER AUTHORIZING THIRD INTERIM DISTRIBUTION

         This matter is before the Court on the Trustee’s motion. Interested parties

were served with notice of the motion, and no objections were timely filed.

         IT IS ORDERED as follows:

         A.    The Trustee’s motion is granted.

         B.    The Trustee may distribute $24,000 from the estate trust account to

pay allowed unsecured creditors on a pro rata basis.




  10-55238-tjt    Doc 249    Filed 07/08/20   Entered 07/08/20 15:51:30   Page 4 of 7
                   UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

In re:

Louis Martin Mondry, xxx-xx-0418                    Case No. 10-55238-tjt
49390 Bay Lane                                      Chapter 7
New Baltimore, MI 48047                             Hon. Thomas J. Tucker

                     Debtor.
________________________________/

             NOTICE OF TRUSTEE’S MOTION FOR ORDER
            AUTHORIZING THIRD INTERIM DISTRIBUTION

Chapter 7 Trustee Homer W. McClarty filed a motion seeking authority to use
$24,000 of the $44,000 in estate funds to pay unsecured claims on a pro rata basis.
In 2014, the Trustee sold the estate’s interest in commercial property at 6657
Michigan Avenue, Detroit, Michigan, and hardware store assets for $110,000 on
land contract. The land contract was paid in monthly installments amortized over
five years with the final payment made February 2020. The estate is also collecting
payments under a promissory note for redemption of the Debtor’s Class B stock in
True Value Company. Although the final payment on the True Value stock was
due in December 2019, True Value has deferred making principal payments, citing
the coronavirus outbreak and the need to focus on its support of current True Value
retailers. True Value will pay interest to former members, but not principal
payments. The Trustee will not be able make a final distribution until the True
Value note is paid, and True Value has not provided a timetable to resume making
payments on the redemption note. Accordingly, the Trustee has requested authority
to make an interim distribution of $24,000 to pay unsecured claims on a pro rata
basis.

Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not
have an attorney, you may wish to consult one.)

If you do not want the Court to grant the Trustee’s motion, or if you want the Court
to consider your views on the motion, then on or before 21 days from the date of
service of this notice, you or your attorney must:


  10-55238-tjt   Doc 249   Filed 07/08/20   Entered 07/08/20 15:51:30   Page 5 of 7
File with the Court a written objection or request for hearing at: 1

Intake Office
U.S. Bankruptcy Court
211 West Fort Street
Detroit, Michigan 48226

If you mail your response to the Court for filing, you must mail it early enough so
the Court will receive it on or before the 21-day period expires. All attorneys are
required to file pleadings electronically.

You must also send a copy to:

Tracy M. Clark, Esq.
Steinberg Shapiro & Clark
25925 Telegraph Rd., Suite 203
Southfield, Michigan 48033

If a response or answer is timely filed and served, the clerk will schedule a hearing
on the motion and you will be served with a notice of the date, time, and location
of the hearing.

If you or your attorney do not take these steps, the Court may decide that you
do not oppose the relief sought in the motion and may enter an order granting
that relief.

                                                        Steinberg Shapiro & Clark


                                                        /s/ Tracy M. Clark (P60262)
                                                        Attorney for Trustee
                                                        25925 Telegraph Rd., Suite 203
                                                        Southfield, MI 48033
                                                        (248) 352-4700
                                                        clark@steinbergshapiro.com
Date: July 8, 2020

1
    Objection or request for hearing must comply with Fed.R.Civ.P. 8(b), (c), and (e).

                                                  2
     10-55238-tjt    Doc 249     Filed 07/08/20       Entered 07/08/20 15:51:30     Page 6 of 7
                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

In re:

Louis Martin Mondry,                                    Case No. 10-55238-TJT
                                                        Chapter 7
               Debtor.                                  Hon. Thomas J. Tucker
____________________________/

                             CERTIFICATE OF SERVICE

         I certify that on July 8, 2020, I served copies as follows:

 Document Served:            Notice of Trustee’s Motion for Order Authorizing Third
                             Interim Distribution

 Served Upon:                Louis Martin Mondry
                             49390 Bay Lane
                             New Baltimore, MI 48047

                             All creditors with timely filed and allowed proofs of
                             claim (See L.B.R. 2002-4)

 Method of Service:          First Class Mail


                                                  /s/ Kelli Abrahamian, Legal Assistant
                                                  Steinberg Shapiro & Clark
                                                  Attorneys for Trustee
                                                  25925 Telegraph Rd., Suite 203
                                                  Southfield, MI 48033
                                                  (248) 352-4700
                                                  kabrahamian@steinbergshapiro.com




  10-55238-tjt     Doc 249     Filed 07/08/20   Entered 07/08/20 15:51:30   Page 7 of 7
